113 F.3d 1240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry BEDONE, a single man;  Elvis Stanley, a single man;Tony Bigman, a single man;  Frank Boone, a singleman;  Roland Yellowhair, a single man,Plaintiffs-Appellants,v.KAYENTA UNIFIED SCHOOL DISTRICT NUMBER 27, OF NAVAJO COUNTY,a Legal Entity;  Joseph W. Martin, individually and in hisofficial capacity as Superintendent of Kayenta SchoolDistrict No. 27, Defendants-Appellees.
No. 95-17184.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1997.*Decided May 12, 1997.

1
Before:  PREGERSON, NOONAN, and KLEINFELD, Circuit Judges


2
ORDER**


3
Larry Bedone and other former students of a school on a Navajo reservation appeal the district court's grant of summary judgment in favor of Kayenta Unified School District Number 27 and District Superintendent Joseph Martin in the students' 42 U.S.C. § 1983 and 20 U.S.C. § 1681 action regarding sexual abuse by a teacher.  For the reasons stated in the district court's order of October 2, 1995, the district court's grant of summary judgment is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3